COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                              §

  In Re: Jacqueline DeWees, Independent        §               No. 08-18-00104-CV
  Executrix of the Estate of Blanca S.
  Rohling                                      §         AN ORIGINAL PROCEEDING

                       Relator.                §                 IN MANDAMUS

                                            §
                                          ORDER

       Pending before the Court is Relator’s emergency motion for to stay pending review of writ

of mandamus. The motion is DENIED.

       IT IS SO ORDERED this 15th day of June, 2018.



                                            PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.